EXAMINER'S AMENDMENT


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 1 and 6 have been amended as follows:
1. (currently amended) A method of controlling a parking brake, comprising:
providing a motorized parking brake having a motor, a brake chain drum interconnected to the motor to take up or release a brake chain, a load arm that is deflected based on tension in the brake chain to close a first switch, a cam coupled to a first end of the brake chain for rotation when the brake chain is taken up or released by the brake chain drum, and a second switch associated with the cam so that when the brake chain drum drives the brake chain into a fully released position the cam closes the second switch;
checking for a first signal from the first switch indicating that the brake chain in under a predetermined level of tension;
receiving a second signal from the motor indicating an amount of current being provided to the motor; and
stopping the motor if the first signal is received or if the second signal indicates that the amount of current being provided to the motor is over a predetermined threshold.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments and amendments have been found persuasive.  The independent claim includes the previously indicated allowable subjection matter.  It is found that the claimed method as recited defines over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





								/Xuan Lan Nguyen/                                                                                      Primary Examiner, Art Unit 3657